Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021, 04/19/2021, 05/20/2021, 06/08/2021, 03/24/2021, and 04/22/2022 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said vehicle share platform".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “said at least one vehicle is selected from the group of an OBDII connection, an indirect connection to a vehicle bus or a physical connection to said vehicle bus”. It is unclear how the “vehicle” would be a an OBDII connection, an indirect connection to a vehicle bus or a physical connection to said vehicle bus. For purposes of examination, Examiner interprets that the “vehicle” is meant to be the telematic device.
Dependent claims 2-10 and 12-27 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the rejected claim(s). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-27 recite a device (i.e. machine, or article of manufacture). Therefore claims 1-27 fall within one of the four statutory categories of invention.
Independent claim 1 recites the limitations of at least one unique personal attribute; monitoring said vehicle to log and communicate shared vehicle data; at least one unique personal attribute capable to be associated; communicating said shared vehicle data; from the beginning of an active vehicle share reservation to the completion of said vehicle share reservation, communicating said shared vehicle data; for each of said at least one unique personal attribute, processing said shared vehicle data and reservation data for providing shared vehicle management for a shared vehicle thereby determining a match for an available vehicle and a vehicle share reservation associated to said at least one unique personal attribute. The claim limitations are drawn to vehicle sharing and/or vehicle reservations and correspond to certain methods of organizing human activity (managing personal behavior or interactions, commercial interactions, business relations), i.e. communicating said shared vehicle data; from the beginning of an active vehicle share reservation to the completion of said vehicle share reservation, communicating said shared vehicle data. The claim limitations also correspond to mental processes (evaluation, observation, judgment, and opinion), i.e. ; monitoring said vehicle to log and communicate shared vehicle data; processing said shared vehicle data and reservation data for providing shared vehicle management for a shared vehicle thereby determining a match for an available vehicle and a vehicle share reservation associated to said at least one unique personal attribute. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: at least one telematic device, the telematic device capable of communicating with a vehicle and other devices over a communication network; vehicle share platform. The telematic device amounts to linking the judicial exception to a particular field of use. The telematics device, communication with other device over a communication network, and vehicle share platform are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to linking the judicial exception to a particular field of use and no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 2 recites the limitation identifying said at least one unique personal attribute to associate said at least one unique personal attribute with said shared vehicle data. The limitation is further directed to the abstract idea analyzed above. The claim also recites the additional element of the telematic device including a sensor. The telematic device and sensor amounts to linking the judicial exception to a particular field of use. The telematic device is also a computer component recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 3 recites the limitation of sensing biometric features relating to said at least one unique personal attribute. The limitation is further directed to the abstract idea analyzed above. The claim also recites the additional element of the sensor being a biometric sensor. The sensor amounts to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 5 recites the limitation that the sensor is a proximity sensor for sensing a proximal device relating to said at least one unique personal attribute. The claim recites the additional element of the sensor being a proximity sensor, and proximal device. The sensor and device amounts to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 6 recites the limitation that the proximal device is an RFID tag relating to said at least one unique personal attribute. The claim recites the additional element of the proximal device being an RFID tag. The proximity device (RFID tag) amounts to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 7 recites the limitation that the proximal device is a proximity card relating to said at least one unique personal attribute. The claim recites the additional element of the proximal device being a proximity card. The proximity device (proximal card) amounts to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 8 recites the limitation that sensor includes wireless communication for sensing a personal device relating to said at least one unique personal attribute. The claim recites the additional element of the sensor, wireless communication, and a personal device. The personal device and sensor including wireless communication amounts to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 9 recites the limitation that the personal device is selected from the group consisting of a smart phone, a smart watch, a smart fob or a vehicle share app installed on a smart device. The claim recites the additional element of the personal device being either a smart phone, a smart watch, a smart fob, or a vehicle share app installed on a smart device. The additional element(s) amount to linking the judicial exception to a particular field of use, as well as “apply it” or merely using the computer (personal device, i.e. vehicle share app, smartphone, smart watch) as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 10 recites the limitation that the telematic device includes at least one vehicle interface for monitoring said vehicle. The claim recites the additional element of the telematic device including a vehicle interface. The additional element(s) amount to linking the judicial exception to a particular field of use, as well as “apply it” or merely using the computer (as indicated by the interface) as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 11 recites the limitation that the vehicle [device] is selected from the group of an OBDII connection, an indirect connection to a vehicle bus or a physical connection to said vehicle bus. The claim recites the additional element of the vehicle [device] including being OBDII connection, an indirect connection to a vehicle bus or a physical connection to said vehicle bus. The additional element(s) amount to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 12 recites the limitation that the telematic device includes a vehicle portion and a vehicle share portion. The claim recites the additional element of the telematic device and a vehicle and vehicle share portion. The additional element(s) of the telematic device amounts to generally linking the judicial exception to a particular field of use. The telematic device and vehicle and vehicle share portion further amounts to apply it” or merely using the computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 13 recites the limitation that the vehicle portion includes a microprocessor, memory and firmware for monitoring, logging and communicating said shared vehicle data. The claim recites the additional element of the vehicle portion including a microprocessor, memory and firmware. The additional element(s) amount to apply it” or merely using the computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 4 and 14-25 recites additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, claims 4 and 14-25 are also rejected under 35 U.S.C. 101.
Examiner notes that claims 26 and 27 are not rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jefferies (2014/0309842).

Claim 1: A device for shared vehicle utilization management comprising: 
at least one telematic device; (Jefferies ¶0040 disclosing a vehicle control module (telematics) being installed within a vehicle; ¶0043 disclosing the vehicle control module connecting to the on-board diagnostic unit (e.g. OBD port), see also Fig. 2 and ¶0045 disclosing the vehicle control module being plugged into the OBD Port)
at least one unique personal attribute; (Jefferies ¶0054 disclosing a customer identifier (personal attribute))
and said at least one telematic device associated with a vehicle and capable to communicate with a vehicle and other devices over a communication network; (Jefferies ¶0043 disclosing the on-board diagnostic unit/OBD port connected to the vehicle control module; ¶0068 disclosing the control module querying the electronic control unit (ECU) via the OBD2 port in order to get the VIN; the vehicle code and QR code are sent to the cloud servers via the smart phone’s network; ¶0088 also disclosing the control module requiring transmission on at least two CAN bus networks, one for the ECU in which the OBD2 harness may be used for transmission; ¶0110 disclosing the control modules being in communication with devices via wireless networks)
said at least one telematic device monitoring said vehicle to log and communicate shared vehicle data; (Jefferies ¶0012 disclosing monitoring, storing, and reporting vehicle diagnostics; ¶0072 disclosing the control module sending data including car diagnostics; ¶0091 disclosing the control module monitoring driver behavior using accelerometer and other information queried via the OBD2 port and diagnostic troubles; ¶0045 discloses the on-board diagnostics unit (OBD2 port) being plugged into the control module and is used to query a wide range of information from the vehicle such as vehicle information)
said at least one unique personal attribute capable to be associated with said at least one telematic device; (Jefferies ¶0054 disclosing the customer identifier being sent to the sever in order to verify that the customer identifier is a registered customer with the rental or carshare service and that the customer is allowed to access the identifier car; successful verification causes a command to be sent to the control module and allow access; therefore the personal attribute is associated with the device; ¶0064-¶0065 the registration process where the installer after connecting the control module physically with the OBD2 port may be use the mobile app to initiate an association of the control module; the unit ID may be sent to the installer’s mobile app so that the mobile app knows which control modules have been assigned to the installer; see also ¶0096 disclosing the customer identifier being uploaded to the servers for verification in order to see if the user is a valid customer (¶0097); ¶0099 disclosing the once the customer has reserved the vehicle a temporary code (also unique personal attribute) is generated and sent to the mobile app, if the access code is presented by the mobile device to the control module and a match is made, the control module allows access)
said at least one telematic device capable to communicate said shared vehicle data to said vehicle share platform; (Jefferies ¶0012 disclosing monitoring, storing, and reporting vehicle diagnostics; ¶0072 disclosing the control module sending data including car diagnostics; ¶0091 disclosing the control module monitoring driver behavior using accelerometer and other information queried via the OBD2 port and diagnostic troubles; ¶0045 discloses the on-board diagnostics unit (OBD2 port) being plugged into the control module and is used to query a wide range of information from the vehicle such as vehicle information; ¶0051 discloses the control module reporting vehicle information to the rental fleet and/or communicated to a remote server; ¶0103 disclosing the remote server receiving via the control module current fuel levels, etc.)
from the beginning of an active vehicle share reservation to the completion of said vehicle share reservation, said telematic device communicating said shared vehicle data to said vehicle share platform; (Jefferies ¶0100 disclosing once the reservation ends/destination is reached the data (i.e. GPS data) is uploaded to the remote servers from the control module; ¶0103 disclosing the remote servers receiving the reservation trip summary (from beginning to end of reservation) that includes fuel level, miles per gallon based on the trip, among other data; this information is received from the control module; the information may also be periodically uploaded to the remote servers by the control module (¶0103), which may be of course as the vehicle progresses through its trip (¶0104))
for each of said at least one unique personal attribute, said vehicle share platform processing said shared vehicle data and reservation data for providing shared vehicle management for a shared vehicle thereby determining a match for an available vehicle and a vehicle share reservation associated to said at least one unique personal attribute. (Jefferies ¶0096 disclosing the customer identifier and vehicle identifier being uploaded to the remote servers; ¶0097 discloses the servers determining the at the customer is a valid customer and checking for a reservation; ¶0098 disclosing allowing an immediate reservation to be made if no valid reservation, or (if already a valid reservation) the reservation is considered valid; ¶0099 disclosing the customer receiving a temporary access code generated by the remote server; the code being sent to the app and presented to the control module by the app; when there is a match, the access code will allow access)

Claim 2: A device for shared vehicle utilization management as in claim 1 wherein said at least one telematic device includes a sensor for identifying said at least one unique personal attribute to associate said at least one unique personal attribute with said shared vehicle data. (Jefferies ¶0099 disclosing that the generated access code sent to the mobile app (which is generated upon determining via the customer identifier that the customer has reserved a vehicle) is presented to the control module using NFC (sensor) for example)

Claim 5: A device for shared vehicle utilization management as in claim 2 wherein said sensor is a proximity sensor for sensing a proximal device relating to said at least one unique personal attribute. (Jefferies ¶0099 disclosing that the generated access code sent to the mobile app (which is generated upon determining via the customer identifier that the customer has reserved a vehicle) is presented by the mobile device to the control module using NFC (sensor) for example; ¶0047 disclosing the RFID and/or NFC device of the control module used to query information from and communicating with a device within a set proximity); ¶0092 disclosing the control module having an RFID reader (sensor) that can detect a mobile device and send the mobile device’s ID (also unique personal attribute) to the servers; ¶0071 disclosing the control module detecting that the user is in close proximity though RFID communication or ad hoc wireless networking)

Claim 6: A device for shared vehicle utilization management as in claim 5 wherein said proximal device is an RFID tag relating to said at least one unique personal attribute. (Jefferies ¶0047 disclosing the RFID and/or NFC device of the control module used to query information from and communicating with a device within a set proximity)

Claim 7: A device for shared vehicle utilization management as in claim 5 wherein said proximal device is a proximity card relating to said at least one unique personal attribute. (Jefferies ¶0008 disclosing using an RFID card and/or mobile phone (proximal device) coupled with a mobile app; customers may access the system with RFID cards)

Claim 8: A device for shared vehicle utilization management as in claim 2 wherein said sensor includes wireless communication for sensing a personal device relating to said at least one unique personal attribute. (Jefferies ¶0092 disclosing the control module having an RFID reader (wireless sensor) that can detect a mobile device and send the mobile device’s ID (also unique personal attribute) to the servers; ¶0071 disclosing the control module detecting that the user is in close proximity though RFID communication or ad hoc wireless networking)

Claim 9: A device for shared vehicle utilization management as in claim 8 wherein said personal device is selected from the group consisting of a smart phone, a smart watch, a smart fob or a vehicle share app installed on a smart device. (Jefferies ¶0092 disclosing the control module having an RFID reader (wireless sensor) that can detect a mobile device and send the mobile device’s ID (also unique personal attribute) to the servers; ¶0112 disclosing the computing device/mobile device being a smartphone; ¶0008 disclosing the mobile computing device and smartphone interacting with the control module via RFID)

Claim 10: A device for shared vehicle utilization management as in claim 1 wherein said telematic device includes at least one vehicle interface for monitoring said vehicle. (Jefferies ¶0008 disclosing a control module including a USB programmable interface; Fig. 11 also disclosing the control module having I/O interfaces)

Claim 11: A device for shared vehicle utilization management as in claim 10 wherein said at least one vehicle is selected from the group of an OBDII connection, an indirect connection to a vehicle bus or a physical connection to said vehicle bus. (Jefferies ¶0008 and ¶0043 disclosing the control module being plugged into the OBD2 pot of the vehicle, see also Fig.2, an external CAN bus harness)

Claim 12: A device for shared vehicle utilization management as in claim 1 wherein said telematic device includes a vehicle portion and a vehicle share portion. (Jefferies ¶0102 disclosing the control module reporting the vehicle status including fuel level, and ¶0051 disclosing recording a reporting vehicle information such as acceleration data, etc. (vehicle portion); ¶0099 disclosing the control module determining a match of the access code and allowing access to the vehicle by the customer/renter (vehicle share portion))

Claim 13: A device for shared vehicle utilization management as in claim 12 wherein said vehicle portion includes a microprocessor, memory and firmware for monitoring, logging and communicating said shared vehicle data. (Jefferies ¶0119 disclosing the module refers to logic embodied in hardware or firmware, memory/memory device, and processors; ¶0102 disclosing the control module reporting the vehicle status including fuel level, and ¶0051 disclosing recording a reporting vehicle information such as acceleration data, etc. (vehicle portion))

Claim 14: A device for shared vehicle utilization management as in claim 13 wherein said shared vehicle data is selected from the group of speed data, location data, accelerometer data and engine data. (Jefferies ¶0012 disclosing monitoring, storing and reporting vehicle diagnostics, speed, location, hard/extreme braking and acceleration (see also ¶0015, ¶0051, ¶0072); ¶0045 disclosing the on-board diagnostics unit (OBD) in which the control module is plugged-in to or connected to being used to query engine performance measures; ¶0072 also disclosing the control module sending engine data such as if the engine was turned on without proper access)

Claim 15: A device for shared vehicle utilization management as in claim 14 wherein said shared vehicle data provides indications of vehicle use and said indications of vehicle use are associated with at least one unique personal attribute. (Jefferies ¶0071 disclosing the control module detecting the user via RFID communication and the user controlling a variety of functions depending on its access control; updating a list of RFIDs able to access the car; ¶0099-¶0100 disclosing the control module allowing access based on the accessed code presented by the authorized user with an active reservation; when the customer’s trip ends or the destination is approached (which is tracked via GPS data uploaded from the control module), all relevant reservation in progress data is sent; ¶0103 disclosing the trip summary including fuel level, location, miles per gallon , etc. (vehicle use) is sent by the control module)

Claim 16: A device for shared vehicle utilization management as in claim 15 wherein said shared vehicle data is selected from the group of fluid level data, energy level data and location data. (¶0103 disclosing the trip summary including fuel level, location, miles per gallon , etc. (vehicle use) is sent by the control module; see also ¶0072 disclosing the control module sending car diagnostics such as fuel level location data, whether the car has a low battery (energy level data))

Claim 17: A device for shared vehicle utilization management as in claim 1 wherein said reservation data includes at least one of a purpose of vehicle use, preferred start location, preferred stop location, vehicle type, length of use, distance required, energy required or parked location. (Jefferies ¶0093 disclosing the reservation data including length of time to rent/use the car, information about the vehicle, see also Fig. 7A, 704)

Claim 18: A device for shared vehicle utilization management as in claim 1 wherein said shared vehicle data includes at least one of energy at start of an active reservation, energy replenishment, energy at completion of a reservation, actual start location, actual stop location or fluid levels. (Jefferies ¶0103 disclosing the trip summary including the location and fuel level (also energy level and fluid level); Fig. 8 discloses that the server verifies the fuel level (this is upon drop-off/checkout)); ¶0072 disclosing the start/end locations, miles driven (distance), duration of trip; ¶0098 discloses the vehicle locations, ¶0102 discloses the return site location; Fig. 7A, 704 also disclosing the vehicle type and fuel level at 100%, further Fig. 8 discloses the server verifying the fuel level (also energy level) and is not full charging accordingly (indicating the fuel/energy level must be full, see also ¶0094)

Claim 19: A device for shared vehicle utilization management as in claim 1 wherein: 
said reservation data includes at least one of a purpose of vehicle use, preferred start location, preferred stop location, vehicle type, length of use, distance required, energy required or parked location; (Jefferies ¶0093 disclosing the reservation data including length of time to rent/use the car, information about the vehicle, see also Fig. 7A, 704 disclosing the daily mileage being unlimited (distance required); ¶0072 disclosing the start/end locations, miles driven (distance), duration of trip; ¶0098 discloses the vehicle locations, ¶0108 disclosing the drop-off location or lot (parking); ¶0102 discloses the return site location; the user selecting that he is either picking up or reserving a car (¶0092, purpose of use which can be rental or car share (¶0091); Fig. 7A, 704 also disclosing the vehicle type and fuel level at 100%, further Fig. 8 discloses the server verifying the fuel level (also energy level) and is not full charging accordingly (indicating the fuel/energy level must be full, see also ¶0094)
and said shared vehicle data includes at least one of energy at start of an active reservation, energy replenishment, energy at completion of a reservation, actual start location, actual stop location or fluid levels. (Jefferies ¶0103 disclosing the trip summary including the location and fuel level (based on the return/end of reservation ¶0102); Fig. 8 discloses that the server verifies the fuel level (this is upon drop-off/checkout))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (2014/0309842) in view of Fournier (2017/0158114).

Claim 3: A device for shared vehicle utilization management as in claim 2 
Jefferies discloses the telematics device having a sensor, but does not explicitly disclose that the sensor is a biometric for sensing biometric features relating to said at least one unique personal attribute. Fournier discloses this limitation: 
wherein said sensor is a biometric for sensing biometric features relating to said at least one unique personal attribute. (Fournier ¶0023 disclosing an electronic fingerprint scanner operatively integrated or connected to the OBD electronic device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jefferies to include that the sensor is a biometric for sensing biometric features relating to said at least one unique personal attribute as taught by Fournier. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jefferies in order to authenticate the identity of the driver (see ¶0023 of Fournier).

Claim 4: A device for shared vehicle utilization management as in claim 3 
Jefferies discloses the telematics device having a sensor, but does not explicitly disclose that the sensor is a biometric for sensing biometric features, and that the biometric features and said at least one unique personal attribute are selected from the group consisting of a face, a fingerprint, an eye or voice. Fournier discloses this limitation:
wherein said biometric features and said at least one unique personal attribute are selected from the group consisting of a face, a fingerprint, an eye or voice. (Fournier ¶0023 disclosing an electronic fingerprint scanner operatively integrated or connected to the OBD electronic device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jefferies to include that the sensor is a biometric for sensing biometric features, and that the biometric features and said at least one unique personal attribute are selected from the group consisting of a face, a fingerprint, an eye or voice as taught by Fournier. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jefferies in order to authenticate the identity of the driver (see ¶0023 of Fournier).

Claims 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (2014/0309842) in view of Beaurepaire (2020/0173808).

Claim 20: A device for shared vehicle utilization management as in claim 19 wherein: 
Jefferies discloses a pickup (start) location, but does not explicitly disclose that said preferred start location and said actual location are processed by said vehicle share platform to determine said match, and said match is a best match based upon location data. Beaurepaire discloses this limitation:
said preferred start location and said actual location are processed by said vehicle share platform to determine said match, and said match is a best match based upon location data. (Beaurepaire ¶0066 disclosing a user starting from stating point S and intends to reach a destination D; the mapping platform determines relative positions of shared vehicles and clusters within into mobility hubs (see also Fig. 8), the system ranks the hubs with the shared vehicles and guides the user to park in the car in the vicinity (preferred start location) of mobility hub A (actual start location) where the user makes the reservation (matched); ¶0047 the ranking may be based on the distance between the parking spot (preferred start location) and the shared mobility hub (actual start location))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jefferies to include that said preferred start location and said actual location are processed by said vehicle share platform to determine said match, and said match is a best match based upon location data as taught by Beaurepaire. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jefferies in order to reduce the travel time of the user to the destination (see ¶0066 of Beaurepaire).

Claim 22: A device for shared vehicle utilization management as in claim 19 wherein: 
Jefferies discloses a pickup (start) location, but does not explicitly disclose that said preferred start location and said actual location are processed by said vehicle share platform with a threshold to determine said match, and said match is an acceptable match based upon location data. Beaurepaire discloses this limitation:
said preferred start location and said actual location are processed by said vehicle share platform with a threshold to determine said match, and said match is an acceptable match based upon location data. (Beaurepaire ¶0066 disclosing a user starting from stating point S and intends to reach a destination D; the mapping platform determines relative positions of shared vehicles and clusters within into mobility hubs (see also Fig. 8), the system ranks the hubs with the shared vehicles and guides the user to park in the car in the vicinity (preferred start location) of mobility hub A (actual start location) where the user makes the reservation (matched); ¶0047 the ranking may be based on the distance between the parking spot (preferred start location) and the shared mobility hub (actual start location); the ranking module ranks the mobility hubs in a geographical region and a high ranked mobility hub is a mobility hub that has a maximum match to the user preferences (threshold))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jefferies to include that said preferred start location and said actual location are processed by said vehicle share platform with a threshold to determine said match, and said match is an acceptable match based upon location data as taught by Beaurepaire. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jefferies in order to reduce the travel time of the user to the destination (see ¶0066 of Beaurepaire).

Claim 23: A device for shared vehicle utilization management as in claim 22 
Jefferies discloses a vehicle share platform and matching a user with a vehicle, and a start location but does not explicitly disclose that said vehicle share platform provides a vehicle share incentive with the acceptable match (based on start location). Beaurepaire discloses this limitation:
wherein said vehicle share platform provides a vehicle share incentive with the acceptable match. (Beaurepaire ¶0047 disclosing that based on the ranks of the mobility hubs, the service providers may award privileges such as discounts in rental charges of the shared vehicles, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jefferies to include that said vehicle share platform provides a vehicle share incentive with the acceptable match (based on start location) as taught by Beaurepaire. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jefferies in order to avoid problems of congestion and lengthy search times in procuring suitable parking (see ¶0003 of Beaurepaire).

Claims 21 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (2014/0309842) in view of Lucidarme (2021/0070192).

Claim 21: A device for shared vehicle utilization management as in claim 19 wherein: 
Jefferies discloses reporting the distance and energy at completion, but does not explicitly disclose that said distance required and said energy at completion of a reservation are processed by said vehicle share platform to determine said match, and said match is a best match based upon energy data. Lucidarme discloses this limitation:
said distance required and said energy at completion of a reservation are processed by said vehicle share platform to determine said match, and said match is a best match based upon energy data. (Lucidarme ¶0042 disclosing the user of the shared vehicle entering a request for a particular trip length (distance) and being assigned a vehicle having an energy reserve level matching to exceeding the energy reserve level required to provide the requested service, taking into account the request trip length)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jefferies to include that said distance required and said energy at completion of a reservation are processed by said vehicle share platform to determine said match, and said match is a best match based upon energy data as taught by Lucidarme. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jefferies in order to reduce the risk that a user of shared vehicles would have to interrupt their trip in order to replenish the energy reserve of the vehicle (see ¶0042 of Lucidarme).

Claim 24: A device for shared vehicle utilization management as in claim 19 
Jefferies discloses reporting the distance and energy at completion, but does not explicitly disclose that said distance required and said energy at completion of a reservation are processed by said vehicle share platform to determine said match, and said match is an acceptable match based upon energy data. Lucidarme discloses this limitation:
wherein said distance required and said energy at completion of a reservation are processed by said vehicle share platform to determine said match, and said match is an acceptable match based upon energy data. (Lucidarme ¶0042 disclosing the user of the shared vehicle entering a request for a particular trip length (distance) and being assigned a vehicle having an energy reserve level matching to exceeding the energy reserve level required to provide the requested service, taking into account the request trip length)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jefferies to include that said distance required and said energy at completion of a reservation are processed by said vehicle share platform to determine said match, and said match is an acceptable match based upon energy data as taught by Lucidarme. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jefferies in order to reduce the risk that a user of shared vehicles would have to interrupt their trip in order to replenish the energy reserve of the vehicle (see ¶0042 of Lucidarme).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (2014/0309842) in view of Lucidarme (2021/0070192) further in view of Meunier (2002/0186144).

Claim 25: A device for shared vehicle utilization management as in claim 24 
Jefferies in view of Lucidarme discloses that the distance required and said energy at completion of a reservation are processed by said vehicle share platform to an acceptable match, but does not explicitly disclose that said vehicle share platform provides a vehicle share incentive with the acceptable match. Meunier discloses this limitation:
wherein said vehicle share platform provides a vehicle share incentive with the acceptable match. (Meunier ¶0324 disclosing offering a monetary advantage when the user refuels the energy reserve to the other (i.e. subsequent) user’s benefit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jefferies in view of Lucidarme to include that said vehicle share platform provides a vehicle share incentive with the acceptable match as taught by Meunier. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jefferies in view of Lucidarme in order to avoid pass the responsibility of refueling to someone else (see ¶0324 of Meunier).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (2014/0309842) in view of Johnson (2020/0175794).

Claim 26: A device for shared vehicle utilization management as in claim 1 
wherein said at least one telematic device includes a vehicle share portion, wherein said vehicle share portion includes a microprocessor, memory and firmware configured to interface with an electronic vehicle key device, the electronic vehicle key device having a button configuration where either end of the button is a high or low value, wherein the microprocessor is configured to perform an actuation validation process where a button-depressed or a button-released condition is monitored without the need to know the actual hardware configuration of the electronic vehicle key device.
Jefferies discloses at least one telematic device includes a vehicle share portion, wherein said vehicle share portion includes a microprocessor, memory and firmware (Jefferies ¶0099 disclosing the control module determining a match of the access code and allowing access to the vehicle by the customer/renter (vehicle share portion); ¶0119 disclosing the module refers to logic embodied in hardware or firmware, memory/memory device, and processors), but does not explicitly disclose that the telematic device is configured to interface with an electronic vehicle key device the electronic vehicle key device having a button configuration where either end of the button is a high or low value, wherein the microprocessor is configured to perform an actuation validation process where a button-depressed or a button-released condition is monitored without the need to know the actual hardware configuration of the electronic vehicle key device. Johnson discloses these limitations: (Johnson Figs. 4 and 5 and ¶0023 disclosing an electronic vehicle key device (remote access device); Fig. 2 disclosing the transponder (telematic device) communication interface with the keyless entry device with the rolling codes, see also ¶0079; ¶0069 disclosing the remote device also including emulation of security transponders; ¶0016 disclosing in the device the key sequence in numerically incremented each time a button on the remote device is activated (actuation); the data is verified synchronized and authentication by the base station when the device is used to unlock or lock (high or low value) the vehicle; ¶0022 disclosing altering the appearance of external buttons or controls to reflect the configured functionality; ¶0024 disclosing configuring a power state of the remote access device based on a first voltage, the end device performing a locking/unlocking function; ¶0063 disclosing the rolling codes and encrypted values are generated, and ¶0064 disclosing the processing unit changes the rolling code or encryption system with each button press (monitored); the microprocessor generates the rolling code (¶0061); ¶0066 disclosing the remote entry device allowing the user to engage via mechanical button which may relay useful info such as pairing procedures, etc.; ¶0015 disclosing the device is capable to provide keyless entry to multiple makes and models of cars (without needed to know the hardware of the device)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jefferies to include that the telematic device is configured to interface with an electronic vehicle key device the electronic vehicle key device having a button configuration where either end of the button is a high or low value, wherein the microprocessor is configured to perform an actuation validation process where a button-depressed or a button-released condition is monitored without the need to know the actual hardware configuration of the electronic vehicle key device as taught by Johnson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 27: A device for shared vehicle utilization management as in claim 1 wherein said at least one telematic device includes a vehicle share portion, wherein said vehicle share portion includes a microprocessor, memory and firmware configured to interface with an electronic vehicle key device, the electronic vehicle key device having a button, wherein the microprocessor is configured to perform a health check whereby the microprocessor is configured to: ensure power to the electronic vehicle key device is off; thereafter enable a pull-up resistor; determine if a line cannot be pulled to a high state; disable the pull-up resistor; check whether the line was supposed to be connected based on a stored button configuration of the electronic vehicle key device; and report a fault if required.

The closest patent/patent application prior art found is Johnson (2020/0175794) which discloses a system providing remote device to provide keyless entry to multiple makes and models of cars. Johnson discloses monitoring the battery condition to adjust RF transmit power based on detected internal battery voltage and automatically configuring a power state of the remote access based on a first voltage, but does not explicitly disclose the limitations that the microprocessor is configured to perform a health check whereby the microprocessor is configured to: ensure power to the electronic vehicle key device is off; thereafter enable a pull-up resistor; determine if a line cannot be pulled to a high state; disable the pull-up resistor; check whether the line was supposed to be connected based on a stored button configuration of the electronic vehicle key device; and report a fault if required. The limitations is allowable over the prior art.
The closest non-patent literature found is the article “Why car sharing services shouldn’t use hardware as a digital car key solution” (Kosche, 2019). The article discusses the need for digital (electronic) car keys and gives the downsides and advantages of hardware-free electronic car keys.  The article does not explicitly disclose the limitations that the microprocessor is configured to perform a health check whereby the microprocessor is configured to: ensure power to the electronic vehicle key device is off; thereafter enable a pull-up resistor; determine if a line cannot be pulled to a high state; disable the pull-up resistor; check whether the line was supposed to be connected based on a stored button configuration of the electronic vehicle key device; and report a fault if required. The limitations is allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628